DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 11/30/21 have been entered. Applicant’s amendments and arguments have been fully considered and are persuasive.  The previously presented rejections of the Office Action dated 6/8/21 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-3, 5-6, 10-16, 18-20, and 22-26 are allowed.

The following is an examiner’s statement of reasons for allowance: as discussed in the preceding Office Action Salvadori (WO 2014089128 A1), in view of Storm (US 20060191682 A1) teaches a majority of the claimed invention. However, as amended, independent claim 1 recites that “the first sensor component is a sensor head of a gyroscope” with corresponding functional requirements and “the second sensor component is an electronic component” with corresponding functional requirements. These are components of a downhole sensor. This subject matter is similarly recited in method claim 15. The examiner additionally notes the additional structural requirements which applicant has argued as being required for a sensor head of a gyroscope (see page 11 of the reply dated 11/30/21). 

The examiner additionally notes applicant’s statement that the conditions which downhole devices/downhole sensors are subjected to are unique in that they “can be exposed to harsh environmental conditions, such as high temperatures and pressures that can damage components and/or compromise sensing and other functions. For example, high temperature gradients can result in instabilities and inaccuracies in downhole sensor measurements” (Para 0003 of the specification as-filed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676